Case 7:17-cv-09643-VB Document 80 Filed 08/31/21 Page 1of 3

MEMORANDUM ENDORSEMENT

Carrasco v. Griffin,
17 CV 9643 (VB)

In the attached motion dated August 15, 2021, plaintiff, proceeding pro se and in forma
pauperis, renews his request for pro bono counsel and requests the Court appoint Brian Dratch as
his counsel in this case. (Doc. #78).

Plaintiffs request for pro bono counsel is DENIED WITHOUT PREJUDICE. The Court
has considered the type and complexity of this case, the merits of plaintiff’s claims, and
plaintiff's ability to present the case. The Court does not find any exceptional circumstances in
plaintiffs case that would warrant the appointment of counsel at this time. See 28 U.S.C.

§ 1915(e)(1); Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172 (2d Cir. 1989).

Plaintiff may retain Mr. Dratch as his counsel if he wishes. If plaintiff retains counsel,
counsel shall promptly file a notice of appearance on the docket.

Chambers will mail a copy of this Order to plaintiff at the address on the docket.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order
would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose
of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

The Clerk shall terminate the motion. (Doc. #78).

Dated: August 31, 2021
White Plains, NY SO ORDERED:

\u

Vincent L. Briccetti
United States District Judge

 

con aime exe 3 12)
Chambers of Vincent L. Brikcetti ite

 
‘| Case 7. 7-ewOOBee\Xbs Dnotkglentt780 Atleh084191241 Raggei2obi23

(PERCEIVED) WE
ta 6 er ee AY UG ‘Tom poo

 

 

 

 

Detemnrseepenennaisrenrsietmsey
mm S.C
W.P,

 

 

 

 

 

 

 

GaAs

pee cake WA rAd ra

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  
   

 

 

PING we ASSL O.HE & aN Biko Creal
a \A- CN = Qo4%
enh: Se] '% .S- ~&\9 S(O CL EEN ‘ents =
K\ wre A Syoese. Ss Cyr SAD © ie XY
_— AQss. Cage. SEA SMO Q ? Wee, WED, Sew
Scho tt
th. as en able Le ee beaet an A \nave.
od au Nae 008 Ae rn SERIA mae WSs
—
TO Wa A LNS BAK ALRAW &_
ZO\\aASo Ga KV SE TRTTNS WEA parr, Me O'8 Wa
Wee aac. |  C 2
Pr dsfarn Sere
o_o Lau. \9
WBUS se. .

 

 

 

 

AN Antal on Jo aan Os SU XR Tee Qn OWS.
Con \) “LAO AC Ms TSL48 WoAWS A A Des NER
\ Fea

   
 

 

 

 

 

 

 

 

 

 
 
  

Rese t
AS. Cc mane. Qn

 

ee CASL, -

 
Case 717-owOOBHG3 KER Donajentt76) AtieehO8AL01241 Ragge2z06 (23

M hyanges \S.202 1.

 

mee

 

 

a Km 6 . , t _ x
poetote 5 ak

| | L oS 9 A ols

2

a FS

= a \Uo
p Ruska ay, N20 Ay NN

SS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
